Per Curiam. Ronald Wade Gammel was accused of drug offenses. His motion to dismiss for lack of a speedy trial was denied, and he filed a notice of appeal and attempted to lodge the record with this Court. The record eventually was filed after some difficulty concerning proper form. Mr. Gammel now seeks a writ of certiorari to require the court reporter to put the record in proper form and assure that all necessary portions of the trial proceedings to date have been included. In his petition, he characterizes the proceeding here as “an interlocutory appeal pursuant to Rule 28.1(d), Ark. R. Crim. P. (petition for writ of prohibition).”  There is no authority for an interlocutory appeal of the denial of a motion for speedy trial. Assuming the writ of prohibition is the remedy sought, we have yet to receive a petition for such a writ, thus the filing of the record is premature.  In view of the circumstances, including Mr. Gammel’s counsel’s doubt as to the completeness and proper form of the record he has submitted, we deny the writ of certiorari and instruct the Clerk to return the record to Mr. Gammel.